TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00356-CR


Mark Lyn Shrader, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, JUDICIAL DISTRICT

NO. C1CR-08-201840, HONORABLE JAN BRELAND, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due November 3, 2008.  On counsel's
motion, the time for filing was extended to January 21, 2009.  No brief has been filed on appellant's
behalf, no further extension of time for filing has been sought, and counsel did not respond to the
Court's overdue notice.
Appellant's counsel, Edmund M. (Skip) Davis, is ordered to file a brief on appellant's
behalf no later than April 29, 2009.  No further extension of time for filing this brief will be granted.
It is ordered April 3, 2009.

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish